Exhibit OMNIBUS AMENDMENT TO GUARANTY AGREEMENTS This Omnibus Amendment to Guaranty Agreements (the “Amendment”) dated as of February 26, 2010, is made by Gulfstream Connection, Inc., a Florida corporation (“GCI”), Gulfstream International Airlines, Inc., a Florida corporation (“GIA”), Gulfstream Training Academy, Inc., a Florida corporation (“GTA”) and GIA Holdings Corp., a Delaware corporation (“Holdings”, and collectively and individually with GCI, GIA and GTA, the “Guarantor” or the “Guarantors”)) for the benefit of Shelter Island Opportunity Fund, LLC (together with its permitted assigns, the “Purchaser”). The Purchaser and Gulfstream International Group, Inc., a Delaware corporation (the “Company”), are parties to a certain Securities Purchase Agreement dated as of August 31, 2008 (as the same may be amended, supplemented or restated from time to time, the “Securities Purchase Agreement”) pursuant to which the Purchaser agreed to purchase from the Company the Debenture (as defined in the Securities Purchase Agreement), subject to the terms and conditions thereof. To induce Purchaser to enter into the Securities Purchase Agreement, Guarantors executed the following Guaranty agreements in favor of Purchaser: (i) that certain Guaranty executed by GCI in favor of Purchaser dated as of August 31, 2008 (the
